Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 1 of 12           about:blank




1 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 2 of 12           about:blank




2 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 3 of 12           about:blank




3 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 4 of 12           about:blank




4 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 5 of 12           about:blank




5 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 6 of 12           about:blank




6 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 7 of 12           about:blank




7 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 8 of 12           about:blank




8 of 12                                                                               11/26/2020, 6:20 PM
Firefox   4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 9 of 12           about:blank




9 of 12                                                                               11/26/2020, 6:20 PM
Firefox    4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 10 of 12           about:blank




10 of 12                                                                                11/26/2020, 6:20 PM
Firefox    4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 11 of 12           about:blank




11 of 12                                                                                11/26/2020, 6:20 PM
Firefox    4:18-cv-00554-SAL   Date Filed 11/26/20   Entry Number 202   Page 12 of 12           about:blank




12 of 12                                                                                11/26/2020, 6:20 PM
